DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On Page 3, lines 12-15, “a master piston provided in the master chamber to form displacement changeable by movement of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to form displacement” should be “a master piston provided in the master chamber to produce displacement changeable by movement of a brake pedal, a simulation chamber, a reaction force piston provided in the simulation chamber to produce displacement”. This is because a displacement is not something physically formed by pistons; rather, it is a measurable quantity produced by pistons.
 
embodiment. Since claim 16 explicitly recites “A system” embodiment, it is considered a separate and distinct embodiment than the “method”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 16, applicant recites the limitation, “the hydraulic piston and connected to at least one wheel cylinder; a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure flowing from the hydraulic-pressure supply device to two wheel cylinders, but also a second hydraulic circuit to control hydraulic pressure flowing from the hydraulic-pressure supply device to two other wheel cylinders” (emphasis added).
However, it is not clear how the emphasized portions are related to each other (i.e., are they the same wheel cylinders or different wheel cylinders?) or how both emphasized portions are related to the “two wheel cylinders” and “two other wheel cylinders” recited in claim 16 (i.e., are all these wheel cylinders part of the same group of wheel cylinders or not?). Claims 17-28,is therefore rendered indefinite and rejected under 35 USC 112(b).
Considering at least Fig. 1 in applicant’s specification, examiner believes that applicant intends for all of the wheel cylinders to be part of the same plurality. 
This would be adequate to clarify the indefiniteness of claim 16 originally pointed out above. Of course, this is merely examiner’s recommendation to move forward prosecution and it is up to applicant whether or not applicant wishes to accept this recommendation. Until any such amendments are made, claim 16 is rejected as being indefinite under 35 USC 112(b). Furthermore, claims 17-30, which depend from claim 16, are also rejected under 35 USC 112(b), since they do not address the above indefiniteness of claim 16.

Regarding claim 22, applicant recites the limitation, “the master chamber and configured to form displacement changeable by the brake pedal, and the integrated master cylinder further includes first and second simulation chambers; a reaction force piston provided in the first simulation chamber to form displacement changeable by hydraulic pressure of the brake fluid stored in the master chamber; a damping piston provided in the second simulation chamber and configured to form displacement changeable by the reaction force piston” (emphasis added). However, it is indefinite exactly what applicant means by “forming” a displacement in the emphasized portions of this claim, because a displacement is not something physically formed by pistons; rather, it is a measurable quantity produced by pistons. Therefore, examiner recommends that applicant amend the claim to read something like:
“the master chamber and configured to produce displacement changeable by the brake pedal, and the integrated master cylinder further includes first and second simulation chambers; a reaction force piston provided in the first simulation chamber to form displacement changeable by hydraulic pressure of the brake fluid stored in the master chamber; a damping piston provided in the second simulation chamber and configured to produce displacement changeable by the reaction force piston”
Until such an amendment is made, claim 22 is rendered indefinite and rejected under 35 USC 112(b). Furthermore, claims 23, which reference claim 22, are also rejected under 35 USC 112(b) as they do not provide clarifications regarding the particular emphasized limitations.

	Regarding claims 24, in the preamble applicant recites the limitation, “A method for operating the electronic brake system according to claim 16, the method comprising:” (emphasis added).
	However, considering the bolded portions, it is unclear whether applicant intends for 
	Until one of the above amendments or a similar such amendment is made, examiner holds that claim 24 is rendered indefinite and therefore rejected under 35 USC 112(b), since it is unclear whether applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 16 reciting an electronic brake system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo and Kim, respectively.
Regarding claim 1, Koo discloses An electronic brake system (See at least Fig. 1 in Koo: Koo discloses the structure of an electronic hydraulic brake device [See at least Koo, 0034]) comprising: 
a reservoir configured to store a brake fluid therein (See at least Fig. 1 in Koo: Koo discloses that the electronic hydraulic brake device 1 may include a reservoir 12 [See at least Koo, 0035]); 
an integrated master cylinder (See at least Fig. 1 in Koo: Koo discloses the functions of the pedal simulator and the backup master cylinder may be implemented through the reaction cylinder 20 [See at least Koo, 0081]. While Koo utilizes the terminology “reaction cylinder” and “backup master cylinder”, it will be appreciated that the reaction cylinder 20 of Koo is what anyone of ordinary skill in the art would regard as a master cylinder, since this is the cylinder that directly receives the pedal stroke as per Figs. 1-5 in Koo. This mapping is in line with applicant’s disclosure, since applicant discloses that, “The master chamber 21a and the simulation chamber 22a may be sequentially disposed in a cylinder body of the integrated master cylinder 20 in the direction from an inlet connected to the brake pedal to an inner end of the cylinder body” [See at least Page 8, lines 9-12, of applicant’s specification]. Therefore, reaction cylinder 20 of Koo will be regarded as applicant’s “integrated master cylinder”) configured to include a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber), a master piston provided in the master chamber to form displacement changeable by operation of a brake pedal (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 in accordance with the embodiment of the present invention may include a first piston 26 which is hinge-connected to the pedal 10 so as to linearly move along the inside of the main body 22 by rotation of the pedal 10 [See at least Koo, 0043-0044]), a simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]), a reaction force piston provided in the simulation chamber to form displacement changeable by hydraulic pressure of the pressing medium stored in the master chamber (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 [See at least Koo, 0069]. The second piston 31 may therefore be regarded as applicant’s reaction force piston), and an elastic member elastically supporting the reaction force spring (See at least Fig. 1 in Koo: Koo discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. Koo further discloses that this may be because reaction damper 38 includes rubber, and forms a pedal force through an elastic restoring force of rubber [See at least Koo, 0054]. Also see at least Fig. 2 in Koo: Koo discloses that since the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, the second elastic member 36 may form a pedal force with the reaction damper 38 [See at least Koo, 0071]. It will therefore be appreciated that the reaction damper 38, which may be regarded as applicant’s elastic member, elastically supports elastic member 36, which may be regarded as applicant’s reaction force spring); 
a hydraulic-pressure supply device configured to generate hydraulic pressure by detecting an electrical signal that is output in response to displacement of the brake pedal (Koo discloses that, under normal circumstances, a controller determines a brake force requested by the user through a pedal stroke sensor and a pressure sensor, and drives a main master cylinder to generate a brake force of a wheel brake [See at least Koo, 0005-0006]. Applicant discloses that, “The hydraulic-pressure supply device 100 may include a hydraulic-pressure providing unit 110 to supply pressing-medium pressure to wheel cylinders 40, a motor 120 to produce rotational force according to an electrical signal from the pedal displacement sensor 11” [See at least Page 13, lines 1-4, in applicant’s specification]. Therefore, the “controller” and “main master cylinder” of Koo may be regarded as applicant’s hydraulic-pressure supplying device); and 
a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to a first hydraulic circuit), but also a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle may be regarded as connecting the simulation chamber to a second hydraulic circuit).
However, Koo does not explicitly disclose the electronic brake system wherein the hydraulic-pressure supply device is configured to generate hydraulic pressure by operating a hydraulic piston.
However, Kim does teach an electronic brake system (See at least Fig. 1 in Kim: Kim teaches that, in electric brake system 1, an electronic control unit (ECU) (not shown) controls the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 on the basis of hydraulic pressure information and pedal displacement information [See at least Kim, 0058]) further comprising a hydraulic-pressure supply device configured to generate hydraulic pressure by operating a hydraulic piston (See at least Fig. 1 in Kim: Kim teaches that the electric brake system 1 may further comprise hydraulic pressure supply device 100, which includes a hydraulic pressure supply unit 110 providing oil pressure delivered to the wheel cylinder 40 in response to an electrical signal of the pedal displacement sensor 11 [See at least Kim, 0060]. Also see at least Fig. 2 in Kim: Kim further teaches that hydraulic pressure, which is generated in the first pressure chamber 112a while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR, and hydraulic pressure, which is generated in the second pressure chamber 112b while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]. Kim further teaches that the electric brake system 1 further includes the first and second backup flow paths 251 and 252 capable of directly supplying oil discharged from the master cylinder 20 to the wheel cylinders 40 when the hydraulic pressure supply device 100 operates abnormally [See at least Kim, 0084]). Both Koo and Kim teach electrical brake systems in which a hydraulic pressure supply device, other than the master cylinder connected to the brake pedal, generates the pressure used to directly brake the wheels of the vehicle based on a pedal stroke sensor value. However, only Kim explicitly teaches where the 
It would been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydraulic pressure supply device of Koo to also be an electrical hydraulic pressure supply device to generate the brake pressure using a piston, and to have each hydraulic circuit of the hydraulic pressure supply device brake two wheels, as in Kim, under normal circumstances. Anyone of ordinary skill in the art will appreciate that pistons are a common method of generating hydraulic pressure in brake systems that use stroke sensors, and that it is common to have two hydraulic circuits come from the hydraulic pressure supply device such that each hydraulic circuit brakes two wheels.
Examiner would like to note that while [Koo, 0077] discloses one hydraulic circuit for the front wheels and one hydraulic circuit for the back wheels (a front-back split) and [Kim, 0071] discloses one hydraulic circuit for the rear-left and front-right wheels and another hydraulic circuit for the front-left and rear-right wheels (a diagonal split), anyone of ordinary skill in the art will further appreciate that it is not significant whether or not a front-back or diagonal braking system is implemented for the purposes of combining Kim and Koo; both systems are common in the prior art of record and anyone of ordinary skill in the art will appreciate that they can be interchanged without any sort of significant effect on internal structure of hydraulic circuits.

Allowable Subject Matter
Claims 17-23 and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The closest prior art of record for claims 17-30 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1) in further view of Kim et al. (US 20150166028 A1), hereinafter referred to as Koo, Kim, and Kim ‘028. The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 17 and 25, Koo in view of Kim teaches The electronic brake system according to claim 16.
However, none of the prior art of record teaches or suggests the electronic brake system wherein the integrated master cylinder further includes: 
a bypass passage connected parallel to the simulator valve on the simulation passage; and 
a simulator check valve provided in the bypass passage so as to allow a pressing medium to flow in only one direction from the reservoir to the simulation chamber.
In order for a reference to read on these additional limitations, the reference would need to have a bypass passage with the same start point and endpoint as the simulation passage (i.e., one that also goes from the simulation chamber to the reservoir, but that bypasses the simulator valve), while also having its own unidirectional check valve. Furthermore, as per the limitations of claim 1, which place the simulation chamber within the integrated master cylinder, the reference would also have to have the simulation chamber within the integrated master cylinder, since anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder for various operation modes are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as 
Therefore, the closest that any reference comes to disclosing the above discussed claim limitation is Kim ‘028, since Kim ‘028 discloses an electric brake system wherein a simulation check valve is connected to the reservoir parallel to the passage which has the simulation valve (See at least Fig. 2 in Kim ‘028: Kim ‘028 discloses that the simulation check valve 185 is connected to the reservoir 115 through an oil passage 189 such that the oil flows from the reservoir 115 to the simulation chamber 182, and that passage 189 is also parallel to passage 188, which has simulation valve 186 [See at least Kim ‘028, 0056]).
However, as disclosed by at least Fig. 2 in Kim ‘028, pedal simulator 180 is provided outside the master cylinder 110 (See at least [Kim ‘028, 0056]). Therefore, in order to combine the quoted feature of Kim ‘028 with the integrated master cylinder of Koo, one would essentially be modifying Koo so that the simulation chamber of the master cylinder of Koo has the same passages and valves connected to it that the stroke simulator of [Kim ‘028, 0056] has.
However, this is not at all obvious because, as discussed prior, anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. For instance, [Koo, 0067-0082] and Koo Figs. 1-5 disclose very specific modes of operation to which the very specific operation of reaction valve 50 is integral, as reaction valve 50 manages not just exchange of fluid between master cylinder 20 and reservoir 12, but also exchange of fluid between valve 70 and master cylinder 20 (See at least Figs. 1-5 in Koo and [Koo, 0067-0082]). It is not at all clear how the parallel valves 185 (See at least [Koo, 0074-0077]). In light of these complexities and uncertainties, it is not obvious what the benefit would be of arbitrarily adding structures from Kim ‘028 to Koo when the operation modes of these structures is so unclear in the combination.
It therefore would not be obvious to merely replicate structures attached to the external stroke simulator of Kim ‘028 by attaching them to the simulation chamber of the integrated master cylinder of Koo, which must double as a second chamber of a master cylinder and therefore fundamentally functions differently than the basic external stroke simulator of Kim ‘028. Kim and Koo are in different fields of endeavor and cannot reasonably be combined with any other prior art of record or with each other to arrive at the claimed invention.
For at least the above stated reasons, claim 6 contains allowable subject matter.

Regarding claims 18-21 and 26-30, these claims also contain allowable subject matter at least by virtue of their dependence from claim 16 and 25.

The closest prior art of record for claims 22-23 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo and Kim, respectively. The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 22, Koo in view of Kim teaches The electronic brake system according to claim 8, wherein the hydraulic control unit further comprising: 
a first valve provided in the first hydraulic passage so as to control flow of a pressing medium (See at least Fig. 2 in Kim: Kim teaches that the fluid from the first hydraulic chamber 112a flows through first hydraulic flow path 211 [See at least Kim, 0074]. Kim further teaches that ).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the hydraulic control unit further comprises a fifth hydraulic passage branched from a position between the first pressure chamber and the first valve on the first hydraulic passage, and connected to the second hydraulic passage; and 
a second valve provided in the fifth hydraulic passage to control flow of a pressing medium.
In order for a reference to read on this limitation, the reference would have to disclose another hydraulic passage connecting the first and second hydraulic passages that branches from between the first pressure chamber and the first valve on the first hydraulic passage (emphasis added). 
The closest that any reference comes to teaching this structure is Kim, since in Fig. 1 of Kim, Kim discloses that the flow path going through valve 250 branches from passage 211 before valves 221a and 221b and branches from passage 212 before valves 221c and 221d (See at least Fig. 1 in Kim: Kim teaches that the hydraulic control unit 200 of the electric brake system 1 according to the embodiment of the present disclosure may include a circuit balance valve 250 that is installed to control opening and closing of a flow path for communicating the first pressure chamber 112a with the second pressure chamber 112b, such that the circuit balance valve 250 may be installed at a flow path for communicating the first hydraulic flow path 211 and the second hydraulic flow path 212 [See at least Kim, 0101-0102]. Kim further teaches that the flow path at which the circuit balance valve 250 is installed may connect points, at which the first hydraulic flow path 211 and the second hydraulic flow path 212 branch into the two inlet valves 221a and 221b, and the two inlet valves 221c and 221d, respectively, to each other [See at least Kim, 0103]).
However, the flow path through valve 250 is not adequate to read on the claim language of the fifth hydraulic passage because the flow path through valve 250 has already been used to read on the third hydraulic passage, which also links the first and second hydraulic passages, in the 103 rejection of claim 8, as there is no other component that can read on that third hydraulic passage (See at least the section of this office action titled “Claim Rejections – 35 USC 103”). The flow path through valve 250 cannot be used to read on two different flow paths.
There is no other reference which discloses an additional flow path connecting the first and second chambers of an electronic hydraulic pressure-generating device before valves respectively associated with the first and second chamber. Therefore, it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Koo, Kim or another prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 9 contains allowable subject matter.

Regarding claims 23, these claims also contain allowable subject matter at least by virtue of their dependence from claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668